DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65 and 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20180024628 A1) in view of Burnett III et al. (US 20180253884 A1) and Rakshit et al. (US 20200228790 A1).
Regarding claim 65, KIM teaches a light field (LF) display system (fig. 1) comprising: 
a controller (151 of fig. 1) configured to generate holographic content ([0016] to produce hologram image); and 
a LF display assembly comprising one or more LF display modules (100 of fig. 1) that are configured to present the holographic content in a holographic object volume ([0016] a hologram image is formed, [0032 and 0033] a spatial light modulator 140 that diffracts incident light and reproduces a hologram image) to a viewer located in a viewing volume in a public setting (Er and El of fig. 1, observer), and 
wherein each of the one or more LF display modules (100 of fig. 1) comprises: 
an energy device layer that is configured to provide a plurality of energy source locations (110, 111, 120, and 121 of fig. 1, the light source generates light energy locations as wavelengths); 
an energy waveguide layer with a plurality of energy waveguides (130 and 140 of fig. 1, the light beams from the light source would have waveguides), with each waveguide configured to project energy from at least one energy source location into at least one specific direction from a display surface depending on the energy source location (the surface 140 of fig. 1, [0032] a spatial light modulator 140 that diffracts incident light and reproduces a hologram image, and a field lens 130 that focuses light), 
to form a holographic object ([0019] produce a hologram image as a holographic object, [0032], 140 of fig. 1, forming the hologram image within the predetermined space as holographic 
whereby the viewer located within the viewing volume is able to focus the viewer's eyes on the holographic object ([0045] the holographic display apparatus 100 may provide the hologram image at locations corresponding to the observer's pupils, [0047] the holographic display apparatus 100 may respectively form the left eye hologram image I1 and the right eye hologram image 12 on locations on a predetermined space, i.e., a right eye ER viewing zone and a left eye EL viewing zone of the observer, thereby making the depth perceived by the brain consistent with the focus of the eyes and providing full parallax. This disclosure teaches the focus of the eyes on the holographic image/object when the viewer is looking at the holographic object), 
wherein viewing perspectives of the holographic object changes based in part on a viewer's position in the viewing volume relative to the holographic object within the holographic object volume (152 of fig. 1, [0045]).
It is noted that KIM does not teach the formed holographic object in accordance with a four-dimensional light field function as claimed.
Burnett discloses wherein the holographic object is formed in accordance with a four-dimensional light field function ([0087 and 0150]). Burnett further suggests the display volume (205 of fig. 2) comprising the holographic object (ships of fig. 2, 500 of figs. 5D and 5E) in the holographic object volume (500 and 550 of fig. 5D) and the viewer located within the viewing volume is to focus the viewer’s eyes on the holographic object ([0079] present the composite 
Taking the teachings of KIM and Burnett together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the four dimensional light field function of Burnett into the light field of KIM to a multi-view processing units that can maintain viewpoint-specific data to reduce or eliminate the requirement for a host to re-dispatch geometry per rendered view, thus reducing dispatch duplication.
Kim and Burnett do not teach a viewer profiling module configured to generate a viewer profile that includes characteristics of the viewer, and wherein the LF display assembly is further configured to update presentation of the holographic content in response to the characteristics of a viewer profile corresponding to the viewer.
Rakshit teaches a viewer profiling module configured to generate a viewer profile that includes characteristics of the viewer ([0041] the user’s security profile), and wherein the LF display assembly is further configured to update presentation of the holographic content in response to the characteristics of a viewer profile corresponding to the viewer ([0041] Content displayed in the holographic object is evaluated based on the contents classification and content rating. In cases in which the content displayed is deemed appropriate for users within the viewing angle, the content is displayed).
Taking the teachings of Kim, Burnett, and Rakshit together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user’s profile of Rakshit into the combined system of Kim and Burnett to 
Regarding claim 67, KIM further teaches the LF display system of claim 65, wherein the one or more LF display modules are further configured to present additional holographic content in the holographic object volume to a second viewer located in a second viewing volume different from the viewing volume ([0048] observers).
Regarding claim 68, KIM further teaches the LF display system of claim 67, further comprising a tracking system configured to track movement of viewers, wherein the viewing volume and the second viewing volume are defined based on the tracked movement of viewers (152 of fig. 1, [0045]).
Regarding claim 69, KIM further teaches the LF display system of claim 65, further comprising a tracking system that is configured to do one or more of: track movement of the viewer within the viewing volume of the LF display system, wherein the tracked movement includes a speed of the viewer moving within the viewing volume; monitor responses of the viewer to the holographic content; and determine characteristics of the viewer within the viewing volume of the LF display system, and wherein the LF display assembly is configured to update presentation of the holographic content based on the speed of the viewer ([0045]).
Regarding claim 70, KIM further teaches the LF display system of claim 69, wherein the monitored response of the viewer includes a gaze of the viewer ([0018]), and wherein the LF display assembly is configured to present the holographic content based on the gaze of the viewer (151 and 152 of fig. 1, adjust the light based on the movement of the eye).

Claims 73 and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20180024628 A1) in view of
Regarding claim 73, KIM teaches a light field (LF) display system (figs. 1 and 4) comprising: 
a controller (151 of fig. 1) configured to generate holographic content; and 
a LF display assembly (100 of fig. 1) comprising one or more LF display modules (110-140 of fig. 1) that are configured to present the holographic content in a holographic object volume ([0016] the holographic display apparatus produces a hologram image that is formed by the spatial light modulator 140) to a viewer located in a viewing volume in a public setting (Er and El of fig. 1, the observer), and 
wherein each of the one or more LF display modules has a display surface from where a holographic object is projected within a holographic object volume (140 of fig. 1, forming the hologram image that is considered as a holographic object within the predetermined space as holographic object volume, [0045 and 0047]),  
whereby the viewer located within the viewing volume is able to focus the viewer's eyes on the holographic object ([0047] the holographic display apparatus 100 may respectively form the left eye hologram image I1 and the right eye hologram image 12 on locations on a predetermined space, i.e., a right eye ER viewing zone and a left eye EL viewing zone of the observer, thereby making the depth perceived by the brain consistent with the focus of the eyes and providing full parallax. This disclosure teaches the focus of the eyes on the holographic image/object when the viewer is looking at the holographic object), 
wherein a seamless display surface (100 of fig. 1) is formed by tiling the display surfaces of the one or more LF display modules (110, 111, 120, and 130 of fig. 1, having surfaces that are 
Kim does not teach a viewer profiling module configured to generate a viewer profile that includes characteristics of the viewer, and wherein the LF display assembly is further configured to update presentation of the holographic content in response to the characteristics of a viewer profile corresponding to the viewer.
Rakshit teaches a viewer profiling module configured to generate a viewer profile that includes characteristics of the viewer ([0041] the user’s security profile), and wherein the LF display assembly is further configured to update presentation of the holographic content in response to the characteristics of a viewer profile corresponding to the viewer ([0041] Content displayed in the holographic object is evaluated based on the contents classification and content rating. In cases in which the content displayed is deemed appropriate for users within the viewing angle, the content is displayed).
Taking the teachings of Kim and Rakshit together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user’s profile of Rakshit into the combined system of Kim to improves the user experience with a display/display surface. This is achieved by calculating particular zones, determining eye placement of each respective user and objects within the line of sight of the gaze of each respective user.
Regarding claim 75, KIM further teaches the LF display system of claim 73, wherein the one or more LF display modules are further configured to present additional holographic content in the holographic object volume to a second viewer located in a second viewing volume 
Regarding claim 76, KIM further teaches the LF display system of claim 75, further comprising a tracking system configured to track movement of viewers (152 of fig. 1), wherein the viewing volume and the second viewing volume are defined based on the tracked movement of viewers ([0048]).
Regarding claim 77, KIM further teaches the LF display system of claim 73, further comprising a tracking system that is configured to do one or more of: track movement of the viewer within the viewing volume of the LF display system, wherein the tracked movement includes a speed of the viewer moving within the viewing volume; 4 monitor responses of the viewer to the holographic content; and determine characteristics of the viewer within the viewing volume of the LF display system, and wherein the LF display assembly is configured to update presentation of the holographic content based on the speed of the viewer ([0045], 152 of fig. 1).
Regarding claim 78, KIM further teaches the LF display system of claim 77, wherein the monitored response of the viewer includes a gaze of the viewer ([0018] the observer’s pupils), and wherein the LF display assembly is configured to present the holographic content based on the gaze of the viewer (110 and 111, and 151 of fig. 1, controlling light based on the tracking the observer’s pupils).

Claims 73 and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over Zschau et al. (US 20130022222 A1) in view of Hines (US 20130016176 A1).
Regarding claim 73, Zschau teaches a light field (LF) display system (figs. 3 and 4) comprising: 

a LF display assembly (SLM and Light Sources of fig. 4, Holographic Display of fig. 3) comprising one or more LF display modules ([0037] optical addressable spatial light modulators (OASLM), [0044] light modulators) that are configured to present the holographic content in a holographic object volume (3D scene of fig. 3) to a viewer located in a viewing volume in a public setting (the observer of fig. 3), and 
wherein each of the one or more LF display modules has a display surface from where a holographic object is projected within a holographic object volume (3D scene of fig. 3, [0074 and 0123]),  
whereby the viewer located within the viewing volume is able to focus the viewer's eyes on the holographic object (fig. 1(a) illustrating the eyes focus on the holographic object; [0016, 0089] an observer can focus with his eyes onto each single object 200, 300 individually and therefore observe a reconstructed three-dimensional scene with almost no eyestrain, because there is no mismatch between convergence and accommodation of the eyes when looking at an object of the three-dimensional scene. Therefore it is possible, that an observer can observe the reconstructed three-dimensional scene with his natural eye movement without distortions; [0098] the eyes can both focus and converge on the object seen), 
wherein a seamless display surface (Holographic display of fig. 3) is formed by tiling the display surfaces of the one or more LF display modules (Sub-hologram of fig. 3, figure 1(b) , SLM of fig. 4, [0018-0019, 0056, and 0070]).
It is noted that Zschau does not teach a viewer profiling module configured to generate a viewer profile that includes characteristics of the viewer, and wherein the LF display assembly is 
Hines teaches a viewer profiling module configured to generate a viewer profile that includes characteristics of the viewer ([0056, 0070] user profiles), and wherein the LF display assembly is further configured to update presentation of the holographic content in response to the characteristics of a viewer profile corresponding to the viewer ([0070]  holographic content may be generated for the media processor 106 if it is determined that the presentation device 202 at location 102 is a holographic display device or otherwise has the ability to present holographic images, while 3D content based on active shuttering can be generated for the media processor 106 of location 502 if it is determined that capabilities at location 502 warrant this format, the selection and generation of the format of the object content 750 can be based on capability determinations being made by the devices of system 700, such as the computing device 130 querying the local devices for display capabilities and/or accessing user profiles or past history information to make the determination).
Taking the teachings of Zschau and Hines together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user’s profile of Hines into the system of Zschau for the media content and/or the video content, or a portion thereof, can be presented as three dimensional (3D) content to enhance the telepresence.
Regarding claim 75, Zschau further teaches the LF display system of claim 73, wherein the one or more LF display modules are further configured to present additional holographic content in the holographic object volume to a second viewer located in a second viewing volume different from the viewing volume ([0088, 0126, 0128, and 0166] observers).

Regarding claim 77, Zschau further teaches the LF display system of claim 73, further comprising a tracking system that is configured to do one or more of: track movement of the viewer within the viewing volume of the LF display system ([0035, 0038, 0109, and 0128] for tracking means), wherein the tracked movement includes a speed of the viewer moving within the viewing volume ([0088] movement of an observer);  monitor responses of the viewer to the holographic content ([0074]); and determine characteristics of the viewer within the viewing volume of the LF display system (Input of fig. 4, gesture), and wherein the LF display assembly is configured to update presentation of the holographic content based on the speed of the viewer (Eye Tracking System, Input from gesture detector/game controller/mouse/keyboard of fig. 4).
Regarding claim 78, Zschau further teaches the LF display system of claim 77, wherein the monitored response of the viewer includes a gaze of the viewer ([0088] the observers eyes), and wherein the LF display assembly is configured to present the holographic content based on the gaze of the viewer (eye tracking system of fig. 4).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Small et al. (US 20130147838 A1) discloses UPDATING PRINTED CONTENT WITH PERSONALIZED VIRTUAL DATA.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/            Primary Examiner, Art Unit 2425